Citation Nr: 1415913	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-35 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for Meniere's disease (claimed as vertigo/loss of balance).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus, type II.

5.  Entitlement to service connection for an acquired psychiatric disorder (claimed as depression and anxiety).

6.  Entitlement to service connection for a back disorder, to include lumbar, thoracic and cervical spine disorders.

7.  Entitlement to service connection for residuals of status post right leg vein removal/varicose veins.

8.  Entitlement to service connection for bilateral upper extremity disorders, to include wrist/carpel tunnel syndrome, forearm, shoulder, and elbow disorders (claimed as separate bilateral arm, shoulder and wrist disorders).

9.  Entitlement to service connection for residuals of a ruptured appendix.

10.  Entitlement to a compensable evaluation for left ear hearing loss.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Scott E. Schermerhorn, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1955 to July 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in February 2014; a transcript of that hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for diabetes mellitus, Meniere's disease, hypertension, an acquired psychiatric disorder, a back disorder to include cervical, thoracic and lumbar spine disorders, right leg vein/varicose veins, and bilateral upper extremity disorders, as well as increased evaluation for left ear hearing loss and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In his February 2014 hearing, the Veteran stated that he wished to withdraw the issue of entitlement to service connection for residuals of a ruptured appendix.

2.  The Board concedes that the Veteran's current right ear hearing acuity is demonstrable of a hearing loss disability under VA regulations.

3.  The Board also concedes that the Veteran was exposed to loud noise during military service.

4.  By resolving doubt in favor of the Veteran, the Board finds that the equipoise of evidence in the claims file demonstrates that there is a nexus between the Veteran's current right ear hearing loss and his military service.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for residuals of a ruptured appendix have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  By resolving doubt in the Veteran's favor, the criteria establishing service connection for right ear hearing loss have been met.  38 C.F.R. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Withdrawal of Ruptured Appendix Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).

In his February 2014 hearing, the Veteran indicated that he wished to withdraw appeal of the residuals of a ruptured appendix claim.  In light of this statement from the Veteran during the hearing, which has been reduced to writing in the transcript of record, the Board finds that there remains no allegations of errors of law or fact for appellate consideration with regards to the ruptured appendix issue on appeal.  Accordingly, the Board does not have jurisdiction to review that issue, and it is dismissed.

Service Connection for Right Ear Hearing Loss

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

In light of the favorable decision with regards to the claim of service connection for right ear hearing loss, as discussed further below, the Board finds that further discussion with respect to VCAA is not warranted at this time as to that issue.  This decision represents a full award of benefits sought on appeal as to that issue.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In this case, the Board concedes that the Veteran's most recent VA examination of his right ear hearing loss demonstrates audiometric data which is a hearing loss disability under VA regulations.  See 38 C.F.R. § 3.385 (2013).  

Additionally, the Board concedes that he had military noise exposure while stationed in the Republic of Korea during his period of service; such was previously conceded by VA when awarding service connection for left ear hearing loss and tinnitus.  

Therefore, the Board finds that the first two elements of service connection have been met in this case.  The issue in this case turns on whether there is a nexus between his current right ear hearing loss and his service.  The Board finds that there is such a nexus based on the evidence in this case.

Initially, the Board notes that the Veteran is not competent to state that his hearing loss is related to service, as he is not a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Moreover, the Board finds that the nexus requirement is not abrogated by a finding of continuity of symptomatology in this case.  The Board notes that the Veteran's lay statements do not specifically indicate that he suffered hearing loss on the right side in service; even his hearing testimony in February 2014 focused on the hearing loss he suffered in his left ear in service.  The Veteran's right ear hearing acuity was not shown to have a hearing loss disability in service, or for many years thereafter.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).  Therefore, the Board finds that the evidence of record weighs against a finding of continuity of symptomatology in this case, such that the nexus requirement is abrogated.  See 38 C.F.R. § 3.303(b); Walker, supra.

This leaves the Board with two competing VA opinions, one from April 2009, which in pertinent part stated that 

Based on evidence in this Veteran's [claims file], indicating that hearing acuity had been within normal limits in 1957 and in 1959, for the right ear, it is less likely than not that the Veteran's current right ear audiometric thresholds obtained on [examination], are due to his in-service acoustic trauma.  Speculative etiology of the right ear hearing loss may have been a post-service occurrence and/or related to the aging process.

Such is counterbalanced against the following November 2013 VA opinion that "Service connection for hearing loss is established. . . .Negative for hearing difficulties prior to military service."

The April 2009 opinion is not entirely adequate because it relies solely on normal hearing in service, and does not contemplate whether the noise exposure in service was the causation of his right ear hearing loss currently shown.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  This opinion is counterbalanced by the relatively conclusory November 2013 opinion, which found that service connection was established.  Thus, the Board finds that the evidence is in relative equipoise with respect to whether there is a relationship to service in this case.  The Board resolves doubt in favor of the Veteran.  

Accordingly, the Board finds that service connection for right ear hearing loss is warranted on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

The appeal of the issue of service connection for residuals of a ruptured appendix is dismissed.

Service connection for right ear hearing loss is granted.


REMAND

With regards to the increased evaluation for left ear hearing loss and entitlement to TDIU claims, in light of the Board's award of service connection for right ear hearing loss, above, and the forthcoming evaluation of his right ear hearing loss disability, the Board finds that those issues are inextricably intertwined with the rating of the Veteran's right ear hearing loss.  Accordingly, the Board remands those issues at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

With regards to the diabetes claim, the Board notes that the Veteran has averred that he was exposed to herbicides during his period of service in the Republic of Korea.  The Veteran indicated that he witnessed helicopters or planes spraying blue powder over both sides of the river that he was guarding during his biweekly guard duty; his counterparts reported spraying during their rotation as well.  The Veteran thus testified that the spraying of the blue powder, "which smelled like manure and DDT," was sprayed on a weekly basis to defoliate the surrounding vegetation.  The Veteran submitted pictures which he stated corroborated his statements.

The Board notes that currently the presumption of exposure to herbicides under 38 C.F.R. § 3.307)(a)(6)(iii), effective February 24, 2011, is only extended to specific units recognized by VA as having service at the Demilitarized Zone (DMZ) between April 1, 1968 and August 31, 1971.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 10(p).  The Veteran's period of service is before this recognized period of time, and that he did not serve in the exposure-recognized units.  Consequently, the Board does not presume the Veteran exposed to herbicides as a result of his Korean service at this time.

The M21-1MR, however, does indicate that if such provisions are not met, the claim should be sent to the Joint Service Records Research Center (JSRRC) for verification of exposure to herbicides.  After review of the claims file, the Board notes that it does not appear that such development with respect to the JSRRC portion of verification has been completed with regards to the M21-1MR development requirements.  The Board, therefore, finds that a remand is necessary in order for such verification by JSRRC to take place.

Next, with regards to the Meniere's disease claim, the Board notes that the Veteran is separately service-connected for hearing loss and tinnitus, which are two of the three components of that disorder.  The Veteran has been diagnosed with Meniere's disease currently.  In his February 2014 hearing testimony, the Veteran stated that his vertigo/dizziness/loss of balance began in service and has been intermittently occurring since that time, progressively worsening over time.  In light of the Veteran's statements, the Board finds that a VA examination is warranted with respect to that issue on appeal.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Regarding his spinal and upper extremity claims, the Veteran detailed in his February 2013 hearing that during repairs to a water pipe while in the Republic of Korea, he was hit in the neck and fell from atop a jeep; he lost consciousness for 15 minutes and was stretchered out.  He recovered for two days where he was immobile.  He indicated that since that injury he has been in pain.  He indicates that his spinal, arm and shoulder disorders stem from injury in service.  The Board notes that the Veteran's service treatment records do not document any treatment for this injury.  However, in light of the Veteran's statements, the Board finds that VA examination for his claimed orthopedic disorders is warranted.  See Id.

With regards to the Veteran's bilateral wrist/carpel tunnel syndrome, the Veteran additionally testified that his hands were numb after leaving service-where he performed lots of routine maintenance to bunkers in the Republic of Korea-which has been present ever since.  The Board notes that complaints in the record demonstrate right hand numbness in the 1960's.  A VA examination is also necessary for that issue.  See Id.

With respect to the psychiatric disorder, the Veteran stated that he began to have anxiety during military service and that he has had anxiety "all of his life."  The Board notes that the Veteran served near the DMZ in the Republic of Korea, shortly after the cessation of hostilities in that country.  Such would necessarily raises a claim of fear of hostile military activity.  Accordingly, the Board finds that a VA examination is warranted with respect to that issue as well.  See Id.

Regarding the Veteran's vein removal/varicose veins of the right leg, the Board notes that no VA examination has been provided for that disorder, and the Veteran has averred that his veins were "popping out" due to digging foxholes while in the Republic of Korea.  The Board finds that a VA examination is necessary.  See Id.

Finally, regarding his hypertension, the Veteran has averred that he was diagnosed with hypertension by a now-deceased-private-physician in 1957 and given medication for his high blood pressure.  The Board notes that the Veteran's blood pressure in 1963 was shown to be 160/96, and to be 160/100 in 1966.  In light of the close proximity to service of the high blood pressure readings, the Board finds that a VA examination is necessary as to that issue.  See Id.

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records from the Wilkes-Barre VA Medical Center, or any other VA medical facility that may have treated the Veteran, that are not currently of record and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his claimed diabetes mellitus, hypertension, Meniere's disease, right leg vein, spinal, bilateral upper extremities, bilateral wrist/carpel tunnel syndrome, and psychiatric disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Verify with JSRRC whether the Veteran was exposed to herbicides are a result of his service in the Republic of Korea in 1956 and 1957.

4.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any hypertensive disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should then opine as to whether his hypertension is more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service.  

The examiner should discuss whether any noted blood pressure readings during military service, or within one year of separation from active service, demonstrate initial onset of his claimed hypertension, and if so, whether such has been chronic and continuous from that time.  

The examiner should also discuss the noted blood pressure readings in 1963 and 1966 insofar as they are proximate evidence which corroborates the Veteran's lay statements that he had high blood pressure in 1957.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine whether the Veteran has Meniere's disease and if so whether such began in or is related to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state whether the Veteran has Meniere's disease or other vestibular disorder, to include discussion of Dr. E.E.S.'s letter.  (The examiner should note that the Veteran is currently service connected for both tinnitus and bilateral hearing loss-two symptoms associated with Meniere's disease-and claims vestibular symptoms.)  The examiner should additionally discuss whether the Veteran's hearing loss, tinnitus and claimed vestibular symptoms are all related to one another, such that a diagnosis of Meniere's disease would be appropriate, or discuss whether each of those disorders is a separate disease entity.  The examiner should also state whether the Veteran has a vestibular disorder if such exists, but is otherwise not diagnosed as Meniere's disease and/or related to the Veteran's hearing loss and tinnitus.

Following the above discussion, should Meniere's disease or any other vestibular disorder be diagnosed, the examiner should opine whether the Veteran's Meniere's disease/other vestibular disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, to include in-service noise exposure and/or any sickness/"Oriental flu" the Veteran may have had at that time.

The examiner should specifically discuss the letter from Dr. E.E.S. with regards to the Veteran's Meniere's disease diagnosis.  The examiner, however, should specifically address whether the noted hearing loss/tinnitus in service was an initial manifestation of Meniere's disease.  The examiner should additionally discuss the Veteran's lay evidence regarding medical history of vertigo/dizziness during and after service, particularly as far back as 1976, in his/her opinion.

For any other unrelated vestibular disorder noted (i.e., not Meniere's disease), the examiner should opine whether the Veteran's vestibular disorder is caused or made worse by his service-connected hearing loss and/or tinnitus.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA orthopedic examination in order to determine the nature and etiology of any bilateral shoulder, elbow, arm/forearm, lumbar, thoracic, or cervical spine disorders.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the result reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify any bilateral shoulder, elbow, arm/forearm, lumbar, thoracic, or cervical spine disorders found, to include any arthritic conditions thereof.

The examiner should then opine whether bilateral shoulder, elbow, arm/forearm, lumbar, thoracic, or cervical spine disorders found more likely, less likely or at least as likely as not (50 percent or greater probability) began in or are otherwise the result of military service, to include the alleged incident where the Veteran was hit in the neck with a water pipe and fell from a jeep while in the Republic of Korea.  

The examiner should specifically address the Veteran's service treatment records which do not document any treatment for the alleged incident, as well as the Veteran's lay report of that incident and his continuity of symptomatology statements regarding symptoms experienced during and after service, regarding any orthopedic disorder of his back, neck or bilateral upper extremities. 

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any bilateral wrist disorder/carpel tunnel syndrome.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, to include an electromyogram, should be conducted, and the results reported in the record.

For each wrist disorder found, including bilateral carpal tunnel syndrome, the examiner should indicate whether it more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, to include any injury or maintenance duties that required repetitive hand motions.  

The examiner should specifically discuss the Veteran's lay evidence regarding his symptoms during and after service.  The examiner should additionally discuss any other relevant and pertinent medical evidence in the record.  The medical reasons for accepting or rejecting the Veteran's report of in-service injury and continuity of symptoms thereafter should be set forth in detail.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any right leg vein disorder, to include any removal of or varicose veins thereof.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state any right leg vein disorder found, including varicose veins thereof.  

The examiner should specifically address whether varicose veins exist, to include the Veteran's competent statements that he suffers from varicose veins, which is a lay-diagnosable disorder.  If such condition does not exist, the examiner should explain in detail why such conclusion was reached.

The examiner should then opine as to whether right leg vein disorder found more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service, to include digging foxholes in the Republic of Korea.  

The examiner should specifically discuss the Veteran's lay statements regarding symptomatology suffered during service, to include that his "veins were popping out" of his right leg, and any continuity of symptomatology that he has suffered since discharge from service.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

9.  Schedule the Veteran for a VA examination with a psychiatrist to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Psychological testing should be conducted with a view toward determining whether the Veteran in fact experiences PTSD or any other psychiatric disorder.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found, to include depression or anxiety.  

The examiner should specifically determine if the Veteran suffers from PTSD under the DSM-IV as required by 38 C.F.R. § 4.125.  If the Veteran is shown to have PTSD, the examiner should specifically indicate the stressor(s) from which that diagnosis stems.  

The examiner is to take as conclusive fact that the Board has found the Veteran credible with regards to any fear of hostile military activity he may allege due to his proximity to the DMZ shortly after the cessation of hostilities respecting the Korean War.  The examiner should specifically address whether this verified stressor is the basis of a diagnosis for PTSD.  

If PTSD is diagnosed, the examiner should opine whether it more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include the credible fear of hostile military activity therein.

For each psychiatric disorder found other than PTSD, the examiner should provide an opinion regarding whether each disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include the credible fear of hostile military activity therein.

The examiner should specifically address the Veteran's statements regarding anxiety he experienced during and after service, to include his statements of continuity of symptomatology that he suffered from anxiety "all of his life."

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.


10.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for diabetes mellitus, hypertension, Meniere's disease, back disorder including cervical, thoracic and lumbar spines, bilateral upper extremity and acquired psychiatric disorders, as well as increased evaluation for left ear hearing loss and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


